Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.380) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090727416-28 Filing Date and Time 10/06/20099:00 AM Entity Number E0473472009-9 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.380 Before Issuance of Stock) 1. Name of the corporation: ENTEROLOGICS, INC. 2. The articles have been amended as follows (provide article number if available): Article 3. Authorized Stock: (number of shares the corporation is authorized to issue) Number of shares with par value: 155,000,000, par value: $0.0001. 3. The undersigned declare that they constitute at least two-thirds of the following: (check only one box) xincorporatorso board of directors 4. Effective date of filing (optional): 5. The undersigned affirmitavely declarethat to the date of this certificate, no stock of the corporation has been issued. 6. Signature (required): X/s/Mimi Sanik *if any proposed amendment would alter or change any preference or any relative to other right given to any class or series of outstanding shares, then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each classor series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees. 1 ATTACHMENT TO CERTIFICATE OF AMENDMENT TO ARTICLES
